DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 7, 2020 has been entered.
Claims 17, 19-20, 22-23 and 25-26 are currently amended.
Claims 17-26 are pending.

Election/Restrictions
Claim 17 and 25 are drawn to the elected and examined on the merits.
Claims 18-24 and 26 are withdrawn as drawn to nonelected inventions.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
The terms "increased" and “decreased” with regard to fatty acid levels in the seed oil in claim 17 is a relative term which renders the claim indefinite.  The terms "increased" and “decreased” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no limitation to set forth what the increase and decrease are relative to.  Therefore, the metes and bounds of the claimed invention cannot be determined.  Claims 17 and 25 are rejected.
Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 25 fails to further limit the subject matter of claim 17.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the 
Claims 17 and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Browse et al (US PGPub 2011/0131678).
The claims are drawn to a chimeric gene comprising a plant expressible promoter operably linked to a DNA region, which when transcribed yields an RNA inhibitory to at least two ROD1 genes encoding a protein having at least 99% sequence identity to each of SEQ ID NO: 4 and SEQ ID NO: 2, wherein the specification defines inhibitory RNA as having at least 20 nucleotides and 95% identity to the target ROD1 sequence (at pages 33-34).  Claim 17 also states that when said chimeric gene is introduced into a Brassica juncea that comprises seven ROD1 genes levels of C18:1 are increased and saturated fatty acids are decreased in the seed oil.  
Browse et al teach a chimeric gene comprising a plant expressible promoter operably linked to a DNA encoding RNA inhibitory to at least one ROD1 gene for the production of an oil-seed bearing plant to modify the expression of ROD1.  And Browse et al teach a Brassica rapa ROD1 having 98% sequence similarity to SEQ ID NO: 4 (see paragraphs [0115]-[0128], and the sequence alignment below) and 99% sequence identity to SEQ ID NO: 2, as set forth in the last office action. 
Browse et al do not specifically teach a ROD1 gene encoding a protein having 99% sequence identity to SEQ ID NO: 4, or the effects of the gene in a Brassica juncea plant. 
Given the recognition of those of ordinary skill in the art of the value of producing a chimeric gene comprising a plant expressible promoter operably linked to DNA encoding inhibitory RNA of a ROD1 gene in order to make a Brassica plant having reduced levels of ROD1 by transformation of the plant with said chimeric gene, as taught by Browse et al, one of ordinary skill in the art would have been Brassica juncea plant and having a particular effect on the fatty acid composition does not confer patentable distinction to the claimed chimeric gene.  Thus the claimed invention would have been prima facie obvious as a whole at the time the invention was made to one of ordinary skill in the art, in the absence of evidence to the contrary.
Applicants’ arguments filed December 7, 2020 have been fully considered but they are not persuasive.  Applicants argue that the amendment of the claims should overcome the rejection, given that Browse does not teach a Brassica juncea plant comprising seven ROD1 genes, and does not teach any information on ROD1 genes in B. juncea, including the downregulation of ROD1 genes leading to an increase in levels of oleic acid.
The Examiner maintains that the claims are still obvious given that the claims are not drawn to a Brassica juncea plant comprising said chimeric gene, but are rather drawn to the chimeric gene, wherein the claimed chimeric gene would have been obvious in view of Browse et al, as stated above.



Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802.  The examiner can normally be reached on M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662